DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “comprising stacked plate materials … a first plate material … and a second plate 
material….”, it is unclear whether the first and second plate materials are the same as the “stacked plate materials”.   Appropriate correction is required.
	The remaining dependent claims are rejected for at least the reason of their respective dependency from independent claim 1.   
	Claim 7 recites “the plate materials forming the workpiece are plate materials before undergoing a quenching process” is unclear as to when the quenching process occurs, namely does it occur after the claimed pressurization and energization process or prior to the foregoing.   Appropriate correction is required.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Furusako et al. (US 10,040,145)
With regard to claim 1, Furusako teaches a method of manufacturing a joined member (FIG. 1), the joined member being manufactured by holding a workpiece comprising stacked sheet materials (1A/1B) between a first electrode (2A) and a second electrode (2B), and applying resistance welding to the workpiece (col. 7, ln. 35-40), a first sheet material (1A) in the workpiece that makes contact with the first electrode (2A)being provided with a plating layer (col. 9, ln. 62 to col. 10, ln. 8: “Plating layers applied on surface layers of the steel sheets 1 being the objects to be welded may be plating layers of any kind such as, for example, a Zn-based one, a Zn—Fe-based one, a Zn—Ni-based one, a Zn—Al-based one, a Zn—Mg-based one, a Pb—Sn-based one, a Sn—Zn-based one, or a Al—Si-based one. Further, inorganic or organic coatings (for example, lubricating coatings or the like) may be applied on surface layers of the plating layers”) on a side to be in contact with the first electrode (2A), and a second sheet material (1B) in the workpiece that makes contact with the second electrode (2B)(FIG. 1) being provided with a plating layer  (col. 9, ln. 62 to col. 10, ln. 8: “Plating layers applied on surface layers of the steel sheets 1 being the objects to be welded may be plating layers of any kind such as, for example, a Zn-based one, a Zn—Fe-based one, a Zn—Ni-based one, a Zn—Al-based one, a Zn—Mg-based one, a Pb—Sn-based one, a Sn—Zn-based one, or a Al—Si-based one. Further, inorganic or organic coatings (for example, lubricating coatings or the like) may be applied on surface layers of the plating layers”) on a side to be in contact with the second electrode (2B), the method comprising, in a state in which the first electrode (2A) is in contact with a first area in the first sheet material (1A)(FIG. 1), the first area being curved along a contour of a leading end of the first electrode (2A)(see FIG. 1 of curvature of end of electrode 2A at the location of 1A), and in which the second electrode (2B) is in contact with a second area in the second sheet material, the second area being curved along a contour of a leading end of the second electrode (2B)(see FIG. 1 of curvature of end of electrode 2B at the location of 1B), starting energization between the first electrode and the second electrode to form a nugget (cl. 11).
Claim 1 does not explicitly recite that the sheet materials are “plates”; however, it is submitted that the illustration of sheets/electrodes of FIG. 1 of the cited prior art has a similar structural arrangement as that of FIGS. 2A-2D of the instant patent application, and furthermore, it is submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to have understood that a plate is structurally equivalent to a sheet.
With regard to claim 2, Furusako teaches forming the curved first area in the first plate material (1A) and forming the curved second area in the second plate material (1B), before starting energization between the first electrode (2A) and the second electrode (2B) (FIG. 3 illustrates pressurizing force occurring prior to passage of a current).
With regard to claim 3, Furusako teaches forming the curved first area in the first plate material and forming the curved second area in the second plate material includes holding and pressurizing the workpiece between a pair of pressing parts (via electrodes 2A/2B) (FIG. 3 illustrates pressurizing force occurring prior to passage of a current).
With regard to claim 4, Furusako teaches the pair of pressing parts are the first electrode (2A) and the second electrode (2B)(FIG. 1).
With regard to claim 5, Furusako teaches by holding and pressurizing the workpiece between the pair of pressing parts, a gap with a size of 20% or more of a thickness of the first plate material is formed between the first plate material and the second plate material around a pressurized portion (FIG. 11A).
With regard to claim 6, Furusako teaches the plating layer includes aluminum (“(Plating)
Plating layers applied on surface layers of the steel sheets 1 being the objects to be welded may be plating layers of any kind such as, for example, a Zn-based one, a Zn—Fe-based one, a Zn—Ni-based one, a Zn—Al-based one….”, col. 9, ln. 62 to col. 10, ln. 8).   

		
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761